Citation Nr: 1144589	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-22 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which confirmed and continued the previously denied claim of entitlement to service connection for PTSD on the basis that no new and material evidence had been received to reopen the claim.

In a June 2008 statement of the case, the RO reopened the issue of service connection for PTSD and denied the claim.  The Board points out that regardless of what the RO or AMC has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly- and given the Board's favorable disposition of the petition to reopen-the Board has characterized the appeal as encompassing the two matters set forth on the title page.

During the pendency of the appeal, the claim was transferred to the jurisdiction of the RO in Roanoke, Virginia.

The Veteran was scheduled for hearings before a Veterans Law Judge in February 2010 and May 2010.  On both occasions, the Veteran notified the RO that he would be unable to attend the hearings.

The Veteran was rescheduled for a hearing in July 2010.  However, he failed to appear for his hearing before a Veterans Law Judge.  As he has not requested that his hearing be rescheduled, his request is withdrawn.  38 C.F.R. § 20.1304  (2010). 

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final October 2005 rating decision, the RO confirmed and continued the denial of entitlement to service connection for PTSD.

2.  The evidence received since the October 2005 rating decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD, and raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim to reopen the Veteran's claim for entitlement to service connection for PTSD; the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished as to this issue.

Factual Background and Analysis

The RO denied the Veteran's claim of entitlement to service connection for PTSD in a January 2004 rating decision on the basis that there was no evidence of a current diagnosis of PTSD. 

In an October 2005 rating decision, the RO confirmed and continued the denial of service connection for PTSD on the basis that there was no evidence of a link, established by medical evidence, between current symptomatology and an in-service stressor and credible supporting evidence that the claimed in- service stressor actually occurred.

The Veteran did not appeal the October 2005 rating decision within a year, and it became final.  38 U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claim in March 2007.  In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's October 2005 denial of service connection for PTSD.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The Board notes that since the October 2005 rating decision, the evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that  if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. pt. 3).

Evidence received since the October 2005 rating decision includes the Veteran's assertions, through his representative, that he was exposed to mortar and rocket fire during his service in Vietnam which caused his PTSD. 

The Board notes that if the Veteran was stationed with a unit that came under enemy attack, this would strongly suggest that he was, in fact, exposed to such attacks.  See Pentecost v. Principi, 16 Vet. App. 124 (2002) (base subject to rocket attacks during time veteran was stationed at base).

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for PTSD.  Indeed, this evidence is "new" in that it was not before agency adjudicators at the time of the October 2005 denial of service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it pertains to the previously unestablished element of credible supporting evidence that the claimed in- service stressor actually occurred.

The Veteran asserts that he was stationed with a unit that came under enemy attack, which would strongly suggest that he was, in fact, exposed to such attacks.  As noted, under the new standard for PTSD claims, the Veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor which relates to the Veteran's fear of hostile military or terrorist activity.  

As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for PTSD have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened. 


REMAND

The Board finds that additional substantive development, as outlined in the indented paragraphs below, is necessary prior to further appellate consideration of the claim on appeal. 

The Veteran contends that he has PTSD that is the result of his combat service in the Republic of Vietnam (RVN).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Medical Disorders (4th ed. 1994) (DSM-IV), (2) credible supporting evidence that the claimed in- service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in- service stressor(s).  See 38 C.F.R. §§3.304(f), 4.125(a).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  These revised regulations apply in cases like the Veteran's, which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date. 75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

The revised regulations pertaining to PTSD no longer require the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in- service stressor in these situations.  The new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f) (2010) (as amended by 75 Fed. Reg. 39843, 39852 (July 13, 2010) & 75 Fed. Reg. 41092 (July 15, 2010)).

Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Previously, VA was required to undertake extensive development to determine whether a non-combat Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor; instead, credible supporting evidence of a corroborated in- service stressor was required.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

In an October 2011 brief, the Veteran's representative noted that the Veteran's stressors included reports of enemy attacks with mortars, rocket attacks and small arms fire.  As noted above, if the Veteran was stationed with a unit that came under enemy attack, this would strongly suggest that he was, in fact, exposed to such attacks.  

The Board notes that the Veteran served with Company D of the 1st Battalion of the 82nd Artillery and was stationed in Vietnam from August 14, 1970 to August 11, 1971.

The Veteran's DD Form 214 and service personnel records indicate that he was awarded the Army Commendation Medal, National Defense Service Medal (NDSM), the Vietnam Service Medal (VSM), and the Republic of Vietnam Campaign Medal (RVCM) with Device; there is no indication of receipt of such combat-related citations as the Purple Heart Medal or the Combat Infantryman Badge.  The Board finds the Veteran's claimed stressors to be consistent with the places, types, and circumstances of the Veteran's service.  See 38 C.F.R. § 3.304(f) (2010) (as amended by 75 Fed. Reg. 39843, 39852 (July 13, 2010) & 75 Fed. Reg. 41092 (July 15, 2010)).

A VA treating psychiatrist has made the required diagnosis of PTSD.  (See December 2007 VA treatment record).  In Cohen v. Brown, 10 Vet. App. 128 (1997), the United States Court of Appeals for Veteran Claims (Court) noted that a diagnosis of PTSD is presumably in accordance with the DSM-IV criteria, both in terms of the adequacy and sufficiency of the stressors claimed.  In making this diagnosis, the VA psychiatrist recorded the Veteran's general complaints of having a military history of "combat."  This same VA psychiatrist diagnosed the Veteran with PTSD in January 2008, but without any specific stressor allegations noted.  

There is, however, no indication that the Veteran reported the above-cited stressors to the VA psychiatrist as the basis for his diagnosis of PTSD.  Thus, it does not appear that this VA psychiatrist necessarily relied upon these stressors in diagnosing and treating the Veteran for PTSD, but instead, perhaps upon general allegations of Vietnam War trauma from combat.  Id; see also 38 C.F.R. § 3.304(f) (2010) (as amended by 75 Fed. Reg. 39843, 39852 (July 13, 2010) & 75 Fed. Reg. 41092 (July 15, 2010)).  Thus, the Board finds that a VA compensation examination and opinion are needed to determine whether the stressors mentioned (reports of enemy attacks with mortars, rocket attacks and small arms fire) are adequate to support this PTSD diagnosis and its relationship to the claimed stressors.  38 C.F.R. § 3.304(f) (2010) (as amended by 75 Fed. Reg. 39843, 39852 (July 13, 2010) & 75 Fed. Reg. 41092 (July 15, 2010)).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC shall schedule the Veteran for a VA compensation examination by a VA psychiatrist or psychologist, or contract equivalent, to determine the etiology of any currently diagnosed psychiatric PTSD. The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  All appropriate tests and studies should be conducted.


The examiner should address the following:

(a) The examiner shall specifically comment on whether the Veteran has a diagnosis of PTSD consistent with the criteria for a diagnosis under the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 

(b) If the diagnostic criteria to support a diagnosis of PTSD have been satisfied and a diagnosis of PTSD is deemed appropriate, the examiner shall comment upon any link between the current symptomatology and one (or more) of the in-service stressors reported by the Veteran (reports of enemy attacks with mortars, rocket attacks and small arms fire).  The examiner must specifically state whether the claimed stressor, if not involving combat, is related to the Veteran's fear of hostile military or terrorist activity of the type contemplated by the recent revisions to 38 C.F.R. § 3.304(f)(3).
   
The rationale for all opinions expressed should be provided in a legible report.  If the examiner is unable to render an opinion without resort to mere speculation, it should be indicated and explained why an opinion cannot be reached.

2.  The RO/AMC must readjudicate the claim for service connection for PTSD in light of any additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) that addresses all the evidence received since the last supplemental statement of the case.  The Veteran and his representative should be provided an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


